Citation Nr: 0209901	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  00-20 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for acute anterior 
poliomyelitis.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran served on active duty from July 1954 to July 
1957.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO) which denied the benefit 
claimed on appeal.


FINDINGS OF FACT

1.  The veteran was discharged from military service on July 
12, 1957.

2.  On October 28, 1957, the veteran was hospitalized with a 
one week history of musculoskeletal pain and fever; acute 
anterior poliomyelitis was diagnosed.


CONCLUSION OF LAW

The residuals of acute anterior poliomyelitis are not shown 
to have been incurred in or aggravated by the veteran's 
military service, nor may anterior poliomyelitis be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.379, 20.101 
(2001); Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for acute anterior 
poliomyelitis.  In essence, he points to the short period of 
time between his discharge from military service (July 12, 
1957) and the onset of poliomyelitis (October 28, 1957) as 
evidence of a relationship between the two. 

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations will then be 
briefly set forth.  Finally, the Board will analyze the 
veteran's claim and render a decision.

The VCAA - VA's duty to notify/assist

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  
Consequently, the regulations are accordingly applicable.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The former well grounded claim requirement

The RO initially denied the veteran's claim of entitlement to 
service connection for acute anterior poliomyelitis by 
finding that the claim was not well grounded.  See the June 
2000 statement of the case (SOC).  

The VCAA, which was enacted in November 2000, eliminated the 
concept of a well grounded claim, and superseded the decision 
of the United States Court of Appeals for veterans Claims 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.  

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In a January 2002 supplemental statement of the case (SSOC), 
the RO denied service connection for poliomyelitis based on 
the substantive merits of the claim.  Thus, any deficiencies 
contained in the original SOC have been rectified.  The Board 
will apply the current standard of review in evaluating the 
veteran's claim below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The Board observes that 
the veteran was notified by the March 2000 Statement of the 
Case and the June 2000, June 2001, and January 2002 
Supplemental Statements of the Case of the pertinent law and 
regulations and the need to submit additional evidence on his 
claim for service connection for poliomyelitis.  

The veteran through his representative was specifically 
informed of the need to submit additional evidence in a 
conference with a RO Decision review Officer in October 2001.  
In November 2001, the veteran indicated that he had no 
additional evidence to present.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  

The veteran was accorded VA examinations in December 1960, 
September 1999 and October 2000, thus satisfying the 
statutory requirement.  The Board notes that there is also 
other medical records on file pertaining to the veteran's 
poliomyelitis.  The veteran and his representative have been 
given ample opportunity to present evidence and argument in 
support of his claim, including a VA Form 646, Statement of 
Accredited Representative in Appealed Case, submitted by the 
veteran's representative on his behalf in May 2002.  At his 
request, the veteran was scheduled for a RO hearing in 
October 2001; he canceled the hearing.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.  

Relevant Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as myelitis, become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).


Service connection - poliomyelitis

The provisions of 38 C.F.R. § 3.379 (2001) provide that if 
the first manifestations of acute anterior poliomyelitis 
present themselves in a veteran within 35 days of termination 
of active military service, it is probable that the infection 
occurred during service.  If they first appear after this 
period, it is probable that the infection was incurred after 
service.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran's poliomyelitis can be 
service connected under the provisions of 38 C.F.R. § 3.379, 
but, if it cannot, must also determine whether the disability 
is the result of active service under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(d).  In other words, the fact that the 
veteran does not meet the requirements of 38 C.F.R. § 3.379 
does not in and of itself preclude him from establishing 
service connection as he may, in the alternative, establish 
service connection by way of proof of actual direct 
causation, showing that his current poliomyelitis began in 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(d).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 1991); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

Analysis

Pertinent facts

The veteran evidently does not claim that he had symptoms of 
poliomyelitis during service.  The evidence shows that, 
except for a skin problem, the veteran's physical condition 
was normal on service discharge medical examination in April 
1957.  

The veteran was discharged from military service on July 12, 
1957.  He was hospitalized at a VA Medical Center on October 
28, 1957 with complaints of an approximately one week history 
of aching in the shoulders and back and fever.  Four days 
prior to hospital admission, he had some numbness and 
weakness of the left upper extremity; the following day he 
noticed that he was unable to support himself in the upright 
position on his right leg.  Two days prior to VA hospital 
admission he was admitted to a private hospital with apparent 
mild fever, aching in the shoulders and neck, and paralysis 
of the left upper and right lower extremity.  The veteran was 
discharged from the VA hospital on December 16, 1957 with a 
diagnosis of poliomyelitis, anterior, acute, non-epidemic, 
treated, improved.

In a March 1958 RO rating decision, the veteran was granted a 
non service-connected pension due to acute anterior 
poliomyelitis, effective October 21, 1957.

Subsequent medical records on file continue to show residuals 
of poliomyelitis.  According to a February 2000 statement 
from a county health department, the veteran was the only 
person to contract polio in that county in 1957.  It was 
noted that the veteran had returned from overseas in July 
1957 and had contracted polio sometime between July and 
October 1957.  

According to an October 2000 VA examination report from an 
examiner who reviewed the claims file, the veteran had a 
typical history of acute poliomyelitis in 1957.  It was 
concluded from information in medical textbooks and from the 
time sequence indicated in the evidence, in which the veteran 
was discharged on July 12, 1957 and developed acute 
poliomyelitis in mid October 1957, that it was unlikely that 
the veteran's poliomyelitis was related to military service.  

Discussion

The Board initially notes that although myelitis is in fact 
included in the list of presumptive diseases in 38 C.F.R. 
§ 3.309(a), the veteran is claiming service connection for 
anterior polio myelitis, a disease process not specifically 
listed as a one-year presumptive disease under 38 C.F.R. § 
3.309(a).

The veteran left military service on July 12, 1957.  
Poliomyelitis was initially diagnosed on October 28, 1957, 
with initial manifestations evidently occurring approximately 
one week earlier, according to the veteran.  This was 
approximately 100 days after the veteran left military 
service.  Consequently, entitlement to service connection for 
acute anterior poliomyelitis is not warranted under the 
presumptive provisions of 38 C.F.R. § 3.379 because the 
initial manifestations of acute anterior poliomyelitis were 
not shown until more than 35 days after service discharge.

Since the veteran is not entitled to service connection for 
acute anterior poliomyelitis under the provisions of 
38 C.F.R. § 3.379, the claim must be reviewed to determine 
whether service connection can be established on a direct 
basis.  See Combee, 34 F.3d at 1043-1044.  Thus, the Board 
must consider whether the veteran is entitled to service 
connection for acute anterior poliomyelitis under the regular 
criteria for service connection.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, as noted above, there are current residuals of 
poliomyelitis.  Hickson element (1) has therefore been 
satisfied.  With respect to Hickson element (2),  
there is no evidence of poliomyelitis in service, including 
on service discharge examination in April 1957.  The initial 
signs of polio were not shown until approximately a week 
before the veteran was hospitalized on October 28, 1957, when 
he began having musculoskeletal pain and fever.  
Consequently, because there is no medical evidence that the 
veteran's poliomyelitis began in service, service connection 
is also not warranted on a direct basis.

With respect to Hickson element (3), medical nexus, as noted 
above there is a specific medical opinion against the 
veteran's claim.  The veteran has submitted no medical nexus 
evidence in favor of his claim.  Accordingly, Hickson element 
(3), as well as element (2) has not been met, and his claim 
fails on that basis.

The veteran has contended, in essence, that he could only 
have contracted poliomyelitis in the military, not after he 
returned home after leaving service.  He points to the fact, 
documented in the local newspaper at the time, that his was 
the only case of polio in his home county in 1957.  Although 
this information is interesting, it does not constitute 
medical nexus evidence.  It is now well-established that a 
lay person without medical training, such as the veteran, are 
not competent to opine on medical matters such as date of 
onset or cause of a claimed disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(2) ["competent lay evidence" means any evidence 
not requiring specialized education, training or experience].
 
The veteran also appears to be contending that he should have 
received the polio vaccine in service and that the military's 
failure to do so should be a basis for service connection.  
In support of his contention, he has submitted evidence, 
including a February 2000 letter from D.S., R.N. of the 
county health department, to the effect that polio vaccine 
was widely available starting in 1955, while the veteran was 
in military service.

Even accepting for the sake of argument that the military was 
somehow remiss in not providing the veteran with a polio shot 
during service (and the Board has no information as to 
whether this would be a correct assumption), the veteran 
still has not presented a valid claim of service connection.  
He has not referred the Board to any law, regulation or case 
which supports his proposition, and the Board is aware of 
none.  The law and regulations pertinent to his claim have 
been stated above.  In the absence of the onset of his 
poliomyelitis during service or within the 35 day period 
thereafter and in the absence of medical evidence linking his 
poliomyelitis to service, his claim may not be granted. 

It appears that the veteran is raising an argument couched in 
equity.  However, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 
429, 432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)].

Based on the above discussion, the Board concludes that the 
predominance of the evidence is against the veteran's claim 
for service connection for acute anterior poliomyelitis.  The 
benefit sought on appeal is accordingly denied.




CONTINUED ON NEXT PAGE


ORDER

Entitlement to service connection for acute anterior 
poliomyelitis is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

